Case 1:19-cv-12428 Document1-1 Filed 11/27/19 Page 1 of 2

i co BETHYL

COMMONWEALTH OF MASSACHUSETTS

 

 

MIDDLESEX, ss. SUPERIOR COURT
. )
New England Powet Company )
d/b/a National Grid, }
. )
Plaintiff, )
) .
v. } Civil Action No.
) :
T-Mobile USA, INC., )
)
Defendant. )
_)
COMPLAINT

1. The plaintiff, New England Power Company, d/b/a National Grid
(“NEPC”), is a Massachusetts corporation with a usual place of business at 40 Sylvan
Road, Waltham, Massachusetts, 02451.

2. The defendant, T-Mobile USA, INC, (“T-Mobile”), is an entity located at
12920 SE 38" Street, Bellevue, Washington 98006.

3. On or about August 6, 2017, a pale top fire occurred on structure #79 of
transmission line #337 as a result of T-Mobile’s negligence, .

A, As a direct and proximate cause of T-Mobile’s negligence, NEPC’s utility
pole and equipment were damaged.

5. As a direct and proximate cause of T-Mobile’s negligence, NEPC
sustained damage to its property in the amount of $117,585.84.

Wherefore, NEPC demands judgment against T-Mobile in the amount of

$117,585.84, together with interest and costs.

 

 

 
Case 1:19-cv-12428 Document1-1 Filed 11/27/19 Page 2 of 2

ne Ty
C

JURY DEMAND

NEPC respectfully requests a trial by jury on all issues.

New England Power Company,
By its attorney,

 

Doucette & Associates, Ltd
251 Main Street

Oxford, MA 01540
(508) 987-9944
steve@doucette.legal

Dated: July 21,2019

 

 
